                    IN THE UNITED STATES DISTRICT COURT

                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA               :
                                       :
            v.                         :    No. 1:19CR54-1
                                       :
STEVE BRANTLEY SPENCE                  :


                     MOTION FOR A BILL OF PARTICULARS


     The Defendant, STEVE BRANTLEY SPENCE, by and through his

undersigned legal counsel, and pursuant to Rule 7(f) of the Federal

Rules of Criminal Procedure and the Fifth and Sixth Amendments to

the United States Constitution, does hereby move this honorable

Court for an order requiring the United States to file a Bill of

Particulars      regarding   matters   alleged   in   Count   One     of   the

Superseding Indictment filed by the Government on January 31, 2020,

setting forth the following information:

     Identify all acts committed by the Defendant on which the

government relies to support its claim that the Defendant committed

the crime alleged in Count One of the superseding indictment in

Guilford County, North Carolina and the Middle District of North

Carolina.




                                       1




       Case 1:19-cr-00054-UA Document 32 Filed 07/16/20 Page 1 of 5
                                 DISCUSSION

      Under Federal Rules of Criminal Procedure, Rule 7(f), a bill

of particulars may be ordered in certain circumstances. The purpose

of a bill of particulars is threefold: (1) To inform a defendant

of the charges against him with sufficient specificity to enable

him to prepare for trial; (2) to avoid or minimize the danger of

unfair surprise at trial; and (3) to enable a defendant to plead

acquittal or conviction in bar of another prosecution for the same

offense. See United States v. Fletcher, 74 F.3d 49, 53 (4th Cir.

1996);   United States v. Butler, 885 F.2d 195, 199 (4th Cir. 1989);

see also 24 Moore's Federal Practice, § 607.07[1] (Matthew Bender

3d ed.).

      The Government has provided discovery that describes the

alleged acts of the Defendant related to the offenses charged in

the   superseding    indictment.      After   a   thorough   review     of   the

discovery, counsel finds no evidence to support the allegation

that the Defendant committed the offense of carjacking, as alleged,

in Guilford County or anywhere else in the Middle District of North

Carolina.     In the absence of discovery providing information to

substantiate the allegation in Count One, counsel contends that

the Defendant is entitled to require the Government to provide the




                                      2




         Case 1:19-cr-00054-UA Document 32 Filed 07/16/20 Page 2 of 5
evidence it is relying on to establish venue in the Middle District

of North Carolina.

     Venue “is not an element of a crime,” United States v. Engle,

262 F.3d 305, 320 (4th Cir. 2001), United States v. Griley, 814

F.2d 967, 973 (4th Cir. 1987), “but instead “is similar in nature

to a jurisdictional element.” United States v. Johnson, 510 F.3d

521, 527 (4th Cir. 2007).       Ordinarily, venue is decided by the

jury, Engle at 412, 413, (citing United States-Acosta-Gallardo,

656 F.3d 1109, 1118 (10th Cir.), cert. denied, 132 S. Ct 540

(2011)), but a defendant must challenge venue before trial if the

asserted venue defect is apparent on the face of the indictment,

United States v. Collins, 372 F.3d 629, 633 (4th Cir. 2004).

      The Defendant has challenged the venue for trial of Count

One in the Middle District of North Carolina in his Motion to

Dismiss Count One filed on July 14, 2020.          When the indictment,

on its face, supports the conclusion that the acts that might

support Count One of the indictment occurred in the Commonwealth

of Virginia and not the Middle District of North Carolina, and

when the discovery provided by the Government discloses no evidence

to support that venue in the Middle district of North Carolina is

proper, the Defendant cannot adequately prepare for trial and would




                                    3




       Case 1:19-cr-00054-UA Document 32 Filed 07/16/20 Page 3 of 5
be surprised by evidence tending to establish venue in the Middle

District of North Carolina.

     Pursuant to the Due Process Clause of the Fifth Amendment,

and the Compulsory Process and Confrontation Clauses of the Sixth

Amendment,    the   Defendant     seeks,   at   a   minimum,     a    written,

informative outline of the information that is alleged to support

the government’s claim that venue for Count One is proper in the

Middle District of North Carolina.

     WHEREFORE,     the   Defendant   specifically    requests       that   this

Court order the government to provide the information requested

above.

     Respectfully submitted this the 16th day of July, 2020.




                                    /s/ Gregory Davis
                                    GREGORY DAVIS
                                    Senior Litigator
                                    North Carolina State Bar No. 7083
                                    251 N. Main Street, Suite 849
                                    Winston-Salem, NC 27101
                                    (336) 631-5278
                                    E-mail: greg_davis@fd.org




                                      4




         Case 1:19-cr-00054-UA Document 32 Filed 07/16/20 Page 4 of 5
                       CERTIFICATE OF SERVICE

     I hereby certify that on July 16, 2020, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following:

                Mr. Clifton T. Barrett
                Assistant United States Attorney, and

                Ms. Veronica Edmisten
                Assistant United States Attorney

     Respectfully submitted,



                                  /s/ Gregory Davis
                                  GREGORY DAVIS
                                  Senior Litigator
                                  North Carolina State Bar No. 7083
                                  251 N. Main Street, Suite 849
                                  Winston-Salem, NC 27101
                                  (336) 631-5278
                                  E-mail: greg_davis@fd.org




                                    5




       Case 1:19-cr-00054-UA Document 32 Filed 07/16/20 Page 5 of 5
